Citation Nr: 1605006	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-01 465	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with impotence.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected neuropathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected neuropathy of the left lower extremity.

4.  Whether a timely Notice of Disagreement (NOD) was submitted in reference to a June 19, 2008 rating decision notification denying entitlement to service connection for tinnitus.

5.  Whether clear and unmistakable error (CUE) was committed in a June 19, 2008 rating decision that denied a claim of entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This case comes before the Board of Veterans Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The Board notes that it issued a letter in October 2015 regarding the request by the attorney listed above to withdraw his representation in this case.  Addtionally, the Board issued a decision on December 14, 2015, in this appeal, wherein it remanded all five issues to allow the Veteran to have a hearing before the Board.  Both copies of these documents that were sent to the Veteran were returned as undeliverable.  Through the attorney listed above, the Board has an updated address for the Veteran.  Attached to the Veteran's copy of this Vacatur are copies of the (1) October 31, 2015, letter and (2) December 14, 2015, decision.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

On June 3, 2015, VA received a statement from the Veteran's attorney notifying VA of the intention to withdraw his representation.  However, the request to withdraw representation was received after the appeal was certified to the Board on May 5, 2014.  Under 38 C.F.R. § 20.608(b), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion; a copy of the motion must be sent to the Veteran who must be provided the opportunity to respond within 30 days of receipt.  In an October 31, 2015, letter, VA informed the Veteran's attorney of the requirement to submit the motion to withdraw representation, and that such motion should be submitted within 30 days from the date of the letter.  

On December 14, 2015, the Board issued a decision in which it remanded the above issues and noted that no response had been received from the Veteran's attorney regarding his request to withdraw representation, and therefore Board concluded the attorney was still the Veteran's representative.  However, a motion was, in fact, received from the Veteran's attorney on November 27, 2015, which was within 30 days of the October 2015 letter.  The November 2015 letter was not uploaded to the Veterans Benefits Management System until December 15, 2015.  Thus, the representative did submit a timely motion to withdraw as the Veteran's representative.  The December 14, 2015, decision must now be vacated to allow the Board to issue a ruling on the attorney's motion to withdraw as the Veteran's representative.  

Accordingly, the December 14, 2015, Board decision addressing the issues of (1) entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with impotence; (2) entitlement to a disability rating in excess of 10 percent for service-connected neuropathy of the right lower extremity; (3) entitlement to a disability rating in excess of 10 percent for service-connected neuropathy of the left lower extremity; (4) whether a timely Notice of Disagreement (NOD) was submitted in reference to a June 19, 2008 rating decision notification denying entitlement to service connection for tinnitus; and (5) whether clear and unmistakable error (CUE) was committed in a June 19, 2008 rating decision that denied a claim of entitlement to service connection for tinnitus, is vacated.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

